Order modified by granting defendant’s motion to open default and vacate judgment on condition that defendant within ten days after service of order pay to the attorney for the plaintiffs all taxable costs and disbursements to date, and procure a surety company bond to secure the payment of any judgment that plaintiffs may obtain, and by providing that the ease be placed upon the calendar for immediate trial; and as so modified affirmed, without costs. No opinion. Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.